                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
         CHAMBERS OF                                                              101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                       BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                           (410) 962-7780
                                                                                       Fax (410) 962-1812


                                                      November 7, 2018

     LETTER TO COUNSEL

            RE:      CX Reinsurance Company Limited v. City Homes, Inc., et al.,
                     Civil No. JKB-17-1476

     Dear Counsel:

            I am in receipt of the October 31, 2018 letter written by counsel for non-party
     Pennsylvania National Mutual Casualty Insurance Company (“Penn National”). [ECF 80]. Penn
     National cites a concern about documents CX Reinsurance Company Limited (“CX Re”) may
     produce in discovery in this case. Id. at 1. Specifically, Penn National notes the possibility that
     the requested documents contain “proprietary, confidential, and otherwise privileged
     information,” and that their “disclosure…to City Homes and its current counsel, the latter of
     whom continues to actively litigate against Penn National in other lead paint matters currently
     pending, would irreparably impair the rights and privileges accorded to Penn National by law.”
     Id. As a result, Penn National requests to review “the documents that CX Re has been ordered to
     produce” so that it may determine if additional action is necessary. Id. at 2.
             I am not privy to the details of the documents requested in this case, as they pertain to
     Penn National, and I do not know whether this issue may affect a handful or a significant number
     of records. However, counsel for CX Re is ordered to confer with counsel for Penn National to
     discuss the anticipated contents of the production. To the extent that Penn National seeks to
     assert privilege over specific documents CX Re intends to produce, this Court will consider that
     request on its merits once the documents are identified.
             Despite the informal nature of this letter, it should be flagged as an opinion and docketed
     as an order.
                                                      Sincerely yours,

                                                                 /s/

                                                      Stephanie A. Gallagher
                                                      United States Magistrate Judge
